DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 5 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by structural modifiers. The claim limitation are:
“a regenerative brake device configured to generate a regenerative braking force” in claim 1
“brake operation member” being operated or not being operated in claim 5
“accelerator operation member” not being operated in claim 5

“regenerative brake device”: In at least paragraph [0024] and Fig. 1, applicant discloses the hardware of regenerative brake device 32, including electric motor 18, inverter 26M, and battery 28. This is adequate structure to perform the claimed functions.
“brake operation member”: In at least paragraph [0023] and Fig. 1, applicant discloses that brake pedal 40 may be the operation member. This is adequate structure to perform the claimed functions.
“accelerator operation member”: In at least paragraph [0056] and Fig. 1, applicant discloses that accelerator pedal 242 may be the operation member. This is adequate structure to describe the claimed functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites the limitation “the vehicle brake system is configured such that the electric braking force covers an insufficient braking force that cannot be covered by the regenerative braking force” (emphasis added). However, it is not clear from the claim language exactly what applicant means by “covers”. This could mean providing a small supplemental amount of electric braking force equal to the difference between the regenerative braking force and the desired overall braking force, so that some regenerative braking force and some electrical braking force are provided simultaneously to brake the vehicle. Or it could mean that the regenerative braking force is eliminated completely and the full overall braking force is provided by the electric braking force when it is detected that the regenerative braking force is not sufficient. Other interpretations are also possible. Due to this 

Regarding claims 2-5, these claims are rejected at least by virtue of their dependence from claim 1, since they do not clarify the indefiniteness of that claim.

Regarding claim 5, this claim is further rejected under 35 USC 112(b) since it recites the limitation, “when a brake operation member is being operated or when the brake operation member is not being operated and an accelerator operation member is not being operated, even if no request for the electric braking force is made”. It is unclear that the grouping of this cited condition is. If we say that A= “when a brake operation member is being operated”, B= “when the brake operation member is not being operated”, C= “an accelerator operation member is not being operated”, and D=”even if no request for the electric braking force is made”, it is unclear if applicant wishes for the condition to be interpreted as “(A or B) and C and D”, “A or (B and C and D)”, any other possible grouping thereof, or another interpretation entirely. Examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20170015301 A1) in view of Nohira et al. (US 20140069750 A1), hereinafter referred to as Yamamoto and Nohira, respectively.
Regarding claim 1, Yamamoto discloses A brake system for a vehicle (See at least [Yamamoto, 0044]), comprising: 
a regenerative brake device configured to generate a regenerative braking force utilizing electric power generation by rotation of a wheel (See at least Fig. 3 in Yamamoto: Yamamoto discloses that improved energy efficiency is realized by converting the kinetic energy of the vehicle to electric power with regenerative braking by the electric motor 2, and storing the electrical power in the battery 12 (HEV regeneration state) [See at least Yamamoto, 0044]); and 
a friction braking device including a rotary body configured to rotate with the wheel, a friction member configured to be pushed onto the rotary body, and an actuator (Yamamoto discloses that friction braking of the hybrid vehicle is achieved by clamping and braking a brake disk 14, which rotates with the drive wheel 5, with a caliper 15 actuated via brake booster 17 in response to the stepping force of a brake pedal 16 [See at least Yamamoto, 0029]), 
wherein the vehicle brake system is configured such that the friction braking force covers an insufficient braking force that cannot be covered by the regenerative braking force, the insufficient braking force being a shortage in a required overall braking force which is a braking force required for the vehicle as a whole (See at least Fig. 3 in Yamamoto: Yamamoto discloses that when the braking torque is higher than a predetermined value b1, it is determined that there would be insufficient braking force with regenerative braking by only the electric motor 2, and the vehicle is placed in the HEV regeneration state wherein frictional braking is used in combination to secure the braking torque [See at least Yamamoto, 0044]), and 
 (b) execute a regenerative-braking-force-dependent standby control, when a difference between a maximum regenerative braking force that can be generated and the regenerative braking force that is being actually generated becomes smaller than or equal to a set difference (See at least Fig. 3 in Yamamoto: Yamamoto discloses that regenerative braking using just the electric motor 2 may be used up to maximum braking torque of b1, but that beyond this point, when greater braking forces are needed, frictional braking must be used in combination with regenerative braking [See at least Yamamoto, 0044]).
However, Yamamoto does not explicitly teach the system wherein the friction braking device is an electric brake device and the actuator is configured to advance a piston by an electric motor so as to push the friction member onto the rotary body, the electric brake device being configured to generate an electric braking force that depends on a force exerted by the electric motor, wherein
in a condition in which no request for the friction braking force is made, the brake system is configured to: 
(a) in principle, cause the piston to be located at a retracted position at which a clearance between the friction member and the rotary body is allowed to be equal to a first clearance; and 
wherein, during standby control, the piston is moved from the retracted position to a standby position at which the clearance between the friction member and the rotary body does not exceed a second clearance that is set to be smaller than the first clearance.
However, Nohira does teach a brake system wherein the friction braking device is an electric brake device (See at least [Nohira, 0010]) and the actuator is configured to advance a piston by an electric motor so as to push the friction member onto the rotary body, the electric brake device being configured to generate an electric braking force that depends on a force exerted by the electric motor (Nohira teaches an electric brake device in the invention wherein a piston presses a braking member on a braked member rotating bodily with a wheel via an electric motor that rotates by being supplied with electric current based on a braking operation amount and a brake force detected by the brake force detection means [See at least Nohira, 0010]), wherein
in a condition in which no request for the friction braking force is made, the brake system is configured to: 
(a) in principle, cause the piston to be located at a retracted position at which a clearance between the friction member and the rotary body is allowed to be equal to a first clearance (Nohira teaches that when there is no request for a braking operation, the piston does not press the braking member against the braked member [See at least Nohira, 0010]. This state may be regarded as a retracted state); and 
wherein, during standby control, the piston is moved from the retracted position to a standby position at which the clearance between the friction member and the rotary body does not exceed a second clearance that is set to be smaller than the first clearance (Nohira discloses that upon receiving a braking operation amount, the system may extend the piston to press the braking members against the braked member [See at least Nohira, 0010]. This may be regarded as the claimed standby control, since unless applicant claims otherwise, during a braking operation the clearance between the friction member and the rotary body is certainly less than in the non-braking state). Both Nohira and Yamamoto teach system for braking vehicles. However, only Nohira explicitly teaches where braking of the vehicle may be performed via an electrical braking system equipped with a piston and actuator.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the friction braking system of Yamamoto, which is hydraulic (See at least [Yamamoto, 0029]), with an electric friction braking system, as in Nohira. Anyone of ordinary skill in the art will appreciate that electric friction braking systems are functional equivalents of hydraulic braking systems.

Regarding claim 2, Yamamoto in view of Nohira teaches The brake system according to claim 1, wherein, in a state in which the piston is located at the retracted position, the regenerative-braking-force-dependent standby control is executed based on the fact that a running speed of the vehicle is higher than or equal to a first threshold speed (See at least Fig. 3 in Yamamoto: Yamamoto discloses that if the vehicle speed is less than or equal to (emphasis on equal to, since this is what applicant claims) a predetermined vehicle speed Vc, it is switched from the EV regeneration state to frictional braking [See at least Yamamoto, 0044]. For an electric braking system like that of Nohira, anyone of ordinary skill in the art will appreciate that activation of frictional braking means switching the piston from a retracted to an extended position).

Regarding claim 3, Yamamoto in view of Nohira teaches The brake system according to claim 2, wherein, in a state in which the piston is located at the standby position, the piston is moved to the retracted position when the running speed of the vehicle becomes higher than or equal to a second threshold speed that is set to be higher than the first threshold speed (See at least Fig. 3 in Yamamoto: Yamamoto discloses that for speeds above VSP1, which is higher than Vc, neither friction braking nor regenerative braking are performed [See at least Yamamoto, 0044]. For additional context, Yamamoto further discloses that the region between VSPX and VSP1 is almost never selected in a state in which the accelerator pedal 19 is depressed [See at least Yamamoto, 0044]).

Regarding claim 4, Yamamoto in view of Nohira teaches The vehicle brake system according to claim 2, wherein, when the running speed of the vehicle becomes lower than or equal to a regenerative-braking prohibition speed that is set to be lower than the first threshold speed, the regenerative braking force is not generated by the regenerative brake device (See at least Fig. 3 in Yamamoto: Yamamoto discloses that for any speed less than Vc, the system is switched from the EV regeneration state to frictional braking [See at least Yamamoto, 0044]. Any speed below Vc may be regarded as a regenerative braking prohibition speed).

Regarding claim 5, Yamamoto in view Nohira teaches The brake system according to claim 1, wherein, in a situation in which the regenerative brake device cannot generate the regenerative braking force, the piston is caused to be located at the standby position when a brake operation member is being operated (See at least Fig. 3 in Yamamoto: Yamamoto teaches that during operation of brake pedal 16, if speed is less than Vc, the vehicle will not perform regenerative braking and the friction braking system will be used to brake the vehicle instead [See at least Yamamoto, 0044]. See also the rejection of claim 5 under 35 USC 112(b) in the section entitled “Claim Rejections - 35 USC § 112”; it will be appreciated that this interpretation corresponds to the “A or (B and C and D)” interpretation discussed in that rejection) or when the brake operation member is not being operated and an accelerator operation member is not being operated, even if no request for the electric braking force is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668